Opinion filed December 1, 2005 












 








 




Opinion filed December 1, 2005 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00026-CV 
                                                    __________
 
           TRANSPORTATION STATION, INC. AND ROBERT ROBBINS, 
                                                      Appellants
 
                                                             V.
 
               M.A.T.
INSURANCE SERVICES, OLEVIA ANN MULLEN,
                                 RAY
MULLEN, AND J.D. TURNER,
                                                       Appellees
 

 
                                          On
Appeal from the 80th District Court
                                                          Harris
County, Texas
                                               Trial
Court Cause No. 2001-50728 
 

 
                                             M
E M O R A N D U M   O P I N I O N
The parties have filed in this court an agreed
motion to dismiss the appeal.  In their
motion, the parties state that this appeal is premature.  The motion is granted.
The appeal is dismissed.
 
December
1, 2005                                                                               PER
CURIAM
Not designated for publication. 
See TEX.R.APP.P. 47.2(a).
Panel
consists of: Wright, C.J., and
McCall, J., and Strange, J.